Case 1:16-cr-00212-LAK Document 1517 Filed 10/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee me ie es ee x
UNITED STATES OF AMERICA,
-against- 16-0212 (LAK)
WALTER JERNIGAN,
Defendant.
_—_—e— eee Se eww eM ee ee ee Bee we ee ee ee eee xX

LEwIs A. KAPLAN, District Judge.

The Court construes the defendant’s application [Dkt 15 10] as an application for
compassionate release. As the application does not contend that administrative remedies have been
exhausted, it is denied without prejudice to a new application for which counsel has been appointed.

SO ORDERED.

Gast: October 30, 2020 [ A

Lewis A. ap
United States District Judge

 

 

 
